
	

116 HRES 53 IH: Raising a question of the privileges of the House.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2019
			Mr. Rush submitted the following resolution
		
		January 16, 2019By motion of the House, referred to the Committee on EthicsRESOLUTION
		Raising a question of the privileges of the House.
	
	
 Whereas the United States has always been a proud multicultural Nation; Whereas since early in our history our Nation has recognized the strength that our diversity brings by making our national motto E Pluribus Unum;
 Whereas on July 13, 2006, on the floor of the House of Representatives, comparing immigrants to livestock, Representative Steve King of Iowa stated, We could also electrify this wire with the kind of current that would not kill somebody, but it would simply be a discouragement for them to be fooling around with it. We do that with livestock all the time.;
 Whereas on March 8, 2008, in an interview with KICD Studios, Representative King stated, I don’t want to disparage anyone because of their race, their ethnicity, their name—whatever their religion their father might have been … I’ll just say this: When you think about the optics of a Barack Obama potentially getting elected President of the United States—I mean, what does this look like to the rest of the world? What does it look like to the world of Islam?;
 Whereas on May 21, 2012, while speaking with constituents in Pocahontas, Iowa, Representative King compared vetting immigrants to choosing hunting dogs saying, You want a good bird dog? You want one that’s going to be aggressive? Pick the one that’s the friskiest.;
 Whereas in July 2012, at a tele-townhall, on President Barack Obama’s place of birth, Representative King stated, It would have been awfully hard to fraudulently file the birth notice of Barack Obama being born in Hawaii and get that into our public libraries and that microfiche they keep of all the newspapers published. That doesn’t mean there aren’t some other explanations on how they might’ve announced that by telegram from Kenya. The list goes on. But drilling into that now, even if we could get a definitive answer and even if it turned out that Barack Obama was conclusively not born in America, I don’t think we could get that case sold between now and November.;
 Whereas on January 4, 2013, in a press release announcing the introduction of his bill, H.R. 140, Representative King stated, The current practice of extending U.S. citizenship to hundreds of thousands of anchor babies must end because it creates a magnet for illegal immigration into our country. Now is the time to ensure that the laws in this country do not encourage law breaking.;
 Whereas on July 24, 2014, in an interview with Newsmax discussing undocumented immigrants in the United States, Representative King stated, For everyone who’s a valedictorian, there’s another 100 out there who weigh 130 pounds—and they’ve got calves the size of cantaloupes because they’re hauling 75 pounds of marijuana across the desert.;
 Whereas on July 20, 2016, in an interview with The Washington Post, Representative King stated, The idea of multiculturalism, that every culture is equal—that’s not objectively true.; Whereas on July 18, 2016, in an appearance on MSNBC, Representative King stated, Where did any other subgroup of people contribute more to civilization [than White people]?;
 Whereas on September 18, 2016, on Twitter, Representative King stated, that Cultural suicide by demographic transformation must end.; Whereas on March 12, 2017, on Twitter, Representative King shared a story about far-right Dutch politician Geert Wilders and added, We can’t restore our civilization with somebody else’s babies.;
 Whereas on March 13, 2017, on CNN, Representative King stated, I’d like to see an America that’s just so homogenous that we look a lot the same and There’s been this effort, we’re going to have to replace that void with somebody else’s babies. That’s the push to bring in [so] much illegal immigration into America, living in enclaves, refusing to assimilate into the American culture and civilization.;
 Whereas on June 12, 2018, Representative King retweeted Mark Collett, a self-described Nazi sympathizer; Whereas on September 2, 2018, in an interview with Unzensuriert, a publication linked to a fascist Austrian political party, Representative King stated, What does this diversity bring that we don’t already have? Mexican food, Chinese food, those things—well, that’s fine. But what does it bring that we don’t have that is worth the price? We have a lot of diversity within the U.S. already.;
 Whereas on January 10, 2019, in the New York Times, Representative King stated White nationalist, White supremacist, Western civilization—how did that language become offensive?; Whereas Representative King’s statements have drawn praise from known White supremacists like former Ku Klux Klan leader David Duke;
 Whereas Representative King dishonors not only immigrants but every American with his racist and xenophobic rhetoric; and
 Whereas Representative King has failed to retract his statement and apologize to the Members of the House or Americans across the country: Now, therefore, be it
	
 That— (1)Representative Steve King of Iowa, by his despicable conduct, has dishonored himself and brought discredit to the House and merits the censure of the House for the same;
 (2)Representative Steve King of Iowa be censured; (3)Representative Steve King of Iowa forthwith present himself in the well of the House of Representatives for the pronouncement of censure; and
 (4)Representative Steve King of Iowa be censured with the public reading of this resolution by the Speaker.
			
